  Case20-10679-elf
 Case  20-10679-elf Doc
                     Doc4743-3   Filed
                             Filed     08/26/20
                                   09/23/20      Entered
                                              Entered       08/26/20
                                                        09/23/20     11:03:36
                                                                 07:24:31      Desc
                                                                            Desc Main
                           Proposed  Order Page
                              Document        Page
                                                1 of1 1of 1


                               UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:    Shanita D. Outing                                    Chapter 13
                         Debtor                                Bankruptcy No. 20-10679-elf

American Advisors Group, or its Successor or Assignee
                      Movant
               vs.

William C. Milller, Trustee
Shanita D. Outing
                         Respondents

                                                       ORDER

                         23rd day of _________________,
          AND NOW, this _____           September         20 it is hereby ORDERED that the
                                                        20___,

 automatic stay of Bankruptcy Code '362(a) is MODIFIED to permit American Advisors Group, or its

 Successor or Assignee, to foreclose its mortgage, and, without limitation, to exercise any other in rem rights

 it has under the mortgage or with respect to the property located at: 5841 Cobbs Creek Parkway,

 Philadelphia, Pennsylvania 19143, such actions may include but are not limited to selling the property at

 Sheriff's Sale, entering into a loan modification or signing a deed in lieu of foreclosure, and it is further,

          ORDERED that Movant shall be permitted to communicate with Debtor and Debtor's counsel to

 the extent necessary to comply with applicable nonbankruptcy law.

           Order entered by default.



                                                       ___________________________________
                                                       Eric L. Frank
                                                       United States Bankruptcy Judge
